PER CURIAM:*
IT IS ORDERED that appellant’s unopposed motion to summarily affirm the judgment in part is GRANTED; Appellant’s conviction is AFFIRMED;
IT IS FURTHER ORDERED that appellant’s unopposed motion to vacate the judgment in part is GRANTED; Appellant’s sentence is vacated.
IT IS FURTHER ORDERED that appellant’s unopposed motion to remand for resentencing in light of Lopez v. Gonzales is GRANTED.

 Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.